Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 11 and 20 were amended.
This is a Final Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
With respect to claim 20 and 101 rejection; the 101 rejection has been obviated due to the current amendment to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 20160110435) in view of Bowers et al. (US20160358101)

As to claim 1, Martens teaches a computer-implemented method comprising:
identifying at least one file that defines a series of transformations for data that passes through a production version of a data pipeline for an application (Abstract, paragraph [0038] – teaches a ELT job 126 (file) in production data integration system);
designating at least one additional file as a development version of the data pipeline wherein the at least one additional file comprises a modified version of the at least one file and defines a modified series of transformation for the data (Paragraph [0038] – teaches a development data integration system 100 for development of ETL job 126 by modifying the ELT job).
…thereby enabling a developer to test changes to the data pipeline via the development version of the data pipeline instead of the production version of the data pipeline (Paragraph [0038] – by copying the ETL job and dataset in the development data integration system, the developer is able to  modify and then test the dataset)
Martens does not explicitly teach or suggest,
creating an additional version of the output table;
detecting an execution of the additional file; 

However, Bowers teach, 
creating an additional version of the output table; (Paragraph [0024] – teaches “clone and modify” option allowing for creating a additional file, wherein the selection allows for creation of new experiment that is added to an experiment repository)
detecting an execution of the additional file; and directing output, in response to both detecting the execution of the additional file and determining that the additional file is designated as the development version of the data pipeline, data written by the additional file to the additional version of the output table instead of the output table (Paragraph [0025] & [0049]– teaches allowing the experiment management engine to clone, modify and execute the new workflow and output it to a experiment repository in a development environment (i.e. any development version of the cloned workflow), Bowers)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Martin’s invention to create a clone workflow as taught by Bowers, because both Bowers and Martin are in the same field of endeavor of data transformation and integration and by combining the arts would allow Martin to test newly created data pipeline (Abstract, Bowers).

2.    Martens and Bowers teach, The computer-implemented method of claim 1, wherein:
Paragraphs 38-40 – teaches designation of development data integration system, Martens; Paragraph [0049] – teaches utilizing a development environment to clone and test workflow)

3.    Martens and Bowers teach, The computer-implemented method of claim 2, wherein determining that the additional file is stored in the development directory comprises parsing a name of the development directory with a regular expression (Paragraph [0030] - identifying an virtual identifier, wherein the identifier is a directory or filename, Martens).

4.   Martens and Bowers teach, The computer-implemented method of claim 1, further comprising:
creating an additional version of the input table at least in part by copying data from the input table; and directing the file to read input data from the additional version of the input table instead of the input table in response to both detecting the execution of the additional file and determining that the additional file is designated as the development version of the data pipeline. (Paragraphs 38-40, Fig 2:212 – teaches creation of additional version as well as designation of a development version, Martens)

5.    Martens and Bowers teach, The computer-implemented method of claim 4, further comprising: 
(Paragraph 55 – making a backup copy, Martens).

6. Martens and Bowers teach, The computer-implemented method of claim 1, wherein:
the output table is accessible to end users of the application; and the additional version of the output table is not accessible to end users of the application (Paragraphs 38-40 – the copying is not accessible by end users of the applications, Martens).

7.    Martens and Bowers do not teach or disclose,  
The combination does not teach or disclose, creating a list of tables not to copy; and wherein creating the additional version of the input table comprises: and for each table within the set of tables that is not in the list of tables not to copy, 
However, as noted above, Martens teaches, identifying a set of tables relevant to the application… creating an additional version of the table (Paragraphs 38-40, Paragraph 58 – teaches additional table wherein the data is not copied, Martens). The examiner maintains that it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to create a list of tables that should not be copied by modifying Martens creation of additional version of input tables this would have yielded predictable results such as, enabling the system to maintain a list of tables not to be copied, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

(Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens).

9.   Martens and Bowers teach, The computer-implemented method of claim 1, further comprising modifying the file by copying content from the additional file to the file (Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens).

10.    Martens and Bowers teach, The computer-implemented method of claim 1, further comprising creating, at regular intervals, at least one new file that comprises a new modified version of the file and that is designated as the development version of the data pipeline (Fig 2, Paragraphs 38-40 – teaches creation of a new modified version of a file and designated as development version, Martens; Paragraph 49 teaches generating an integrated development environment for importing and cloning workflow for experiments, Bowers).

Clams 11-20 are similar to claims 1-10 hence rejected similarly.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159